Citation Nr: 9910665	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  93-18 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include lumbosacral strain and degenerative disc disease.


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.

This appeal arose from rating decisions in December 1990, 
December 1991, and September 1992 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

By a decision of June 27, 1995, the Board of Veterans' 
Appeals (Board) denied entitlement to service connection for 
a low back disorder, to include lumbosacral strain and 
degenerative disc disease.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) which, upon a joint motion by 
the Secretary of Veterans Affairs and the veteran-appellant, 
vacated the Board's June 27, 1995, decision on the service 
connection claim, and remanded the matter for further 
proceedings.  [redacted].

In August 1997, the Board remanded this case to the RO in 
Indianapolis for further development of the evidence.  
Jurisdiction was transferred to the RO in St. Petersburg, 
Florida, as the veteran resides in Florida.  The case was 
returned to the Board in January 1999 and is ready for 
further appellate review.


FINDING OF FACT

There is no medical evidence of a nexus between a current low 
back disorder and an injury in service.



CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a low back disorder, to include lumbosacral strain and 
degenerative disc disease, is not well grounded.  38 U.S.C.A. 
§§ 1154(b), 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection connotes 
many factors but basically it means that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a) 
(1998).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

A statute provides that, in the case of any veteran who 
engaged in combat with the enemy in active service during a 
period of war, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service connection in each case shall be 
recorded in full.  38 U.S.C.A. § 1154(b) (West 1991).

However, the initial inquiry in reviewing any claim before 
the Board is whether the veteran has presented evidence of a 
well-grounded claim, that is, one which is plausible or 
capable of substantiation.  The veteran carries the burden of 
submitting evidence "sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
and, third, there must be competent evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App.  498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir 1996) 
(table); see also Lathan v. Brown, 7 Vet. App. 359, 365 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), pertaining to chronicity and 
continuity, if evidence, regardless of its date, shows that a 
veteran had a chronic condition in service and still has such 
condition.  Such evidence must be medical, unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If a chronic condition in service 
and since service is not shown, the claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates a present disorder to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 493 (1997).

The Court has held that 38 U.S.C.A. §1154(b) provides a 
factual basis upon which a determination can be made that a 
particular disease or injury was incurred or aggravated in 
service but not a basis to link etiologically the condition 
in service to the current condition.  Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997), citing Libertine v. Brown, 9 Vet. App. 
521, 524 (1996), Caluza. The Court stated that, although 
38 U.S.C.A. § 1154(b) does not establish service connection 
for a particular disability of a combat veteran, it aids the 
combat veteran by relaxing the adjudicative evidentiary 
requirements for determining what happened in service, citing 
Collette v. Brown, 82 F. 3d 389, 392 (Fed. Cir. 1996.)

Furthermore, the Court has held that a combat veteran who has 
successfully established the inservice occurrence or 
aggravation of an injury, pursuant to 38 U.S.C.A. § 1154(b) 
and Collette, must still submit sufficient evidence of a 
causal nexus between that inservice event and his or her 
current disability, as required by Caluza, to make the claim 
well grounded.  Wade v. West, 11 Vet. App. 302, 305 (1998).

In Velez v. West, 11 Vet. App. 148, 152-54 (1998), the Court 
stated that 38 U.S.C.A. § 1154(b), by relaxing the 
evidentiary requirements for adjudication of certain combat-
related disability compensation claims, specifically allows 
combat veterans, in certain circumstances, to use lay 
evidence to establish service incurrence of a disease or 
injury, that is, what occurred in service, both as to the 
evidence that a claimant must submit in order to make such a 
claim well grounded and as to the evidence necessary in order 
for service connection of a disease or injury to be awarded.  
(Citations omitted).

In Velez, the Court noted that the United States Court of 
Appeals for the Federal Circuit has stated that 38 U.S.C.A. 
§ 1154(b) sets forth a three-step, sequential analysis which 
must be undertaken when a combat veteran seeks benefits under 
the method of proof provided by the statute.  As to the first 
step, it must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  As to the second 
step, it must be determined whether the proffered evidence is 
"consistent with the circumstances, conditions, or hardships 
of such service."  The statute provides that, if these two 
inquiries are met, VA "shall accept" the veteran's evidence 
as "sufficient proof of service connection," even if no 
official record of such incurrence exists.  As to the third 
step of the analysis, it must be determined whether service 
connection has been rebutted by "clear and convincing 
evidence to the contrary."  Collette, 82 F.3d at 392-93 (Fed. 
Cir. 1996).

In Velez, the Court noted that, in a case decided after 
Collette, it had concluded, regarding Collette, that it is 
unclear whether, in setting forth this analysis, the Federal 
Circuit intended to alter the medical nexus requirement set 
forth in Caluza (holding that 38 U.S.C.A. § 1154(b) relates 
only to what happened in service, and does not excuse the 
need for medical evidence of a nexus to service and that the 
term "service connection" in the statute means "service 
incurrence or aggravation)."  The Court stated further that 
the Federal Circuit's silence regarding this issue, in the 
face of its positive affirmation of Caluza with respect to 
the meaning of "satisfactory" evidence and its holding, as 
Caluza had suggested, that the weighing of contrary evidence 
cannot be considered under 38 U.S.C.A. § 1154(b) as part of 
the first two steps, but only as part of rebuttal of service 
incurrence under the clear-and-convincing evidence standard, 
can be fairly read as not affecting Caluza's medical nexus 
analysis, a reading which the Court adopted.  Libertine, 9 
Vet. App. at 524-25 (1996) appeal dismissed for lack of 
jurisdiction, 132 F.3d 50 (1997)(table).  The Court stated 
that the Libertine/Caluza interpretation of 38 U.S.C.A. 
§ 1154(b) and the Federal Circuit's opinion in Collette, has 
become deeply embedded in the Court's case law, citing Turpen 
v. Gober, 10 Vet. App. 536, 539 (1997) (holding that, absent 
medical-nexus evidence, there was "no reasonable possibility 
that consideration of 38 U.S.C.A. § 1154(b) by the Board 
could change the outcome of the case on the merits"); Brock 
v. Brown, 10 Vet. App. at 162 ("reduced evidentiary burden 
provided for combat veterans by 38 U.S.C.A. § 1154(b) relates 
only to the question of service incurrence 'that is, what 
happened then-not the questions of either current disability 
or nexus to service, as to both of which competent medical 
evidence is generally required'" (quoting Caluza, 7 Vet. App. 
at 507); and Cohen (Douglas) v. Brown, 10 Vet. App. 128, 138 
(1997) ("Section 1154(b) provides a factual basis upon which 
a determination can be made that a particular disease or 
injury was incurred or aggravated in service but not a basis 
to link etiologically the condition in service to the current 
condition").

In the instant case, the veteran contends that significant 
lower back pain which he has been experiencing for many years 
is the result of a blast injury in World War II.  He argues 
that he sustained a back injury, in addition to a shell 
fragment wound, when, as the result of an explosion, he was 
thrown through the air against a wall.  

The veteran's service medical records disclose that, at an 
examination for service separation in November 1945, it was 
noted that he had sustained a shrapnel wound to the back in 
March 1945 in Germany; he had a well-healed scar on the back; 
and no musculoskeletal defects were noted.  The service 
medical records do not reflect that any special treatment was 
required, and the veteran did not at that time claim any 
additional injury to his back.  

The veteran filed an application for VA disability 
compensation in March 1948, at which time he specifically 
reported having sustained a shrapnel wound in the back in 
March 1945, and receiving treatment at a medical detachment 
facility on the date he was wounded.  He further reported 
treatment for his back injury by John Conley, M.D., a private 
physician, on March 9, 1948.

In March 1948, Dr. John Conley reported that his first 
examination of the veteran had been on March 9, 1948.  Dr. 
Conley related that the veteran had complained that in 
January 1946, about two months after his discharge from the 
Army, he began to have an upper lumbar backache; he had 
slight pain all the time and sharp pain on occasion; and he 
had been struck in that region by a piece of shrapnel during 
the war.  Dr. Conley did not report that the veteran had 
asserted any additional traumatic blow to his back.  A 
fluoroscope showed a small piece of shrapnel in the fleshy 
part of the back.  The diagnosis was "a piece of shrapnel in 
fleshy part of back-upper lumbar region (and) possibly some 
injury to spine, or it may be ligamentous."  Dr. Conley did 
not diagnose lumbosacral strain or degenerative disc disease 
of the lumbosacral spine.  He did not make a finding that the 
veteran had a chronic low back disorder as a residual of the 
shrapnel wound or as a residual of being thrown by a mortar 
blast against a wall.

VA X-rays of the lumbosacral spine in June 1964 were normal.  
The radiologist saw no evidence of retained metallic 
fragments.  At a VA examination in June 1964, the veteran 
stated that he had no back pain when he was sitting quietly, 
but he did have pain on bending or when riding in a car.  He 
did not indicate that he had received any postservice 
treatment for his back since he was seen by Dr. Conley in 
1948.  On examination, a scar on the midportion of the right 
flank was observed; the veteran thought that the shell 
fragment had entered closer to the spine, but no other scar 
was found.  On examination, there was paravertebral muscle 
spasm on the right, probably as the result of strain.  The 
veteran said a blast concussion had been worse than the 
shrapnel wound.  (This was the first time that it was 
documented that the veteran indicated an additional trauma to 
the back at the time of the shell fragment wound.)  Diagnoses 
included a scar, shell fragment wound, right lumbar area.  

A report of X-rays taken in October 1964 by M. Velkoff, M.D., 
a private radiologist, noted an extremely small 2- to 4-
milimeter, metallic foreign body in the soft tissues at L2.

At a VA examination in October 1966, the veteran stated that 
he had had backache since a mortar shell went off near him 
during World War II and threw him 10 or 12 feet; a piece of 
shrapnel went through his clothes and into his back at that 
time; he had had a backache off and on ever since then; he 
would get lower back pain after much lifting or bending; 
occasionally, he woke up with a backache; the pain was in the 
right sacroiliac area.  An X-ray in 1964 had shown a 2- to 4-
millimeter metallic, foreign body in the region of L1-2, not 
connected with any bone of the back.  On examination, the 
veteran had no limp; there was slight limitation of flexion 
of the spine; there was tenderness over the right sacroiliac 
area.  A small, 1/4-inch x 1/8-inch well-healed, slightly 
depressed scar was seen 3 1/2 inches right of midline at the 
level of L1-2.  No foreign body was palpable.  Straight leg 
raising was negative.  Deep tendon reflexes in the lower 
extremities were equal and active; there were no paresthesias 
in the lower extremities.  Diagnoses included:  A scar on the 
right back from penetrating shell fragment, with no foreign 
body found; and lumbosacral strain, chronic, by history.

In November 1990, the veteran stated that he had had 
increasing pain and limitation of motion of the low back; he 
had trouble getting out of bed or getting into and out of a 
car.  In his notice of disagreement, received in January 
1991, the veteran stated that in service the shell had 
exploded and thrown him 20 feet across a room into a wall.  

VA X-rays of the lumbosacral spine in July 1991 showed mild 
dextroscoliosis and a vacuum sign between L4 and L5 - S1, due 
to degenerative disc disease.

In arguments in support of his appeal, received in January 
1992, the veteran stated that his lumbosacral strain was 
caused by the German shell which exploded near him and 
hurtled him through the air about 15 or 18 feet, and that is 
what had caused his lumbosacral strain.

A CT (computerized tomograph) scan of the lumbar spine in May 
1992 showed multilevel disc disease, with a bulging disc and 
spinal stenosis at L2-3, and focal disc protrusion at L4-5.  
At a VA orthopedic examination in June 1992, the veteran 
complained of lower back pain all the time.  Range of motion 
was restricted and produced pain.  The examiner remarked that 
after a careful examination he could hardly find the scar on 
the veteran's back.  He offered an opinion that degenerative 
disc disease had no relationship to the shrapnel injury in 
World War II.  The diagnosis was lower back pain with 
diminished motion.  

In arguments made in January 1993, the veteran asserted that 
in 1945 the shell exploded and threw him into the air with 
tremendous force.  He stated that the explosion "actually 
threw me through the doorway" with this heavy force that had 
bent my back and damaged my spine."  He maintained that the 
X-rays taken in 1992 substantiated the damage.  

At a personal hearing before a Member of the Board in April 
1994, the veteran testified that:  During World War II, he 
was a driver for a battalion commander; they had commandeered 
a house in Germany; the commanding officer told him to locate 
another soldier outside, which he did; they were returning to 
the house when he heard an artillery shell coming; it 
exploded nearby and the blast was so great that it picked him 
up and threw him through the door of the house about 15 or 18 
feet to the opposite wall; he also got a piece of shrapnel in 
the back at that time; the blast caused his back to bend and 
the pain was intense; the physician in his battalion treated 
him and said it was not necessary for him to go to a 
hospital.  He believed 


that he had sustained a residual back disability from the 
blast and being thrown through the air.  He stated that, 
shortly after service, in late 1945, he began to be treated 
by his family doctor, a Dr. Conley, who made a report to VA 
in 1948; VA scheduled him for an examination in 1948, but he 
did not go; he reopened his claim in 1964; between 1948 and 
1964; he was treated with heat at the medical office of his 
employer, the General Electric Company; he took early 
retirement in 1984, partly because of back pain; currently, 
he had intense lower back pain, which radiated down his right 
leg; and he took ibuprofen and used a cane and a heating pad. 

In the decision of June 1995, which was vacated by the Court, 
the Board stated as a reason for the denial of the veteran's 
claim the findings and opinion of a VA orthopedic specialist 
who examined the veteran in June 1992.  That examiner 
diagnosed lower back pain, with diminished motion, and 
offered an opinion that degenerative disc disease had no 
relationship to his shrapnel injury during World War II.  The 
joint motion for remand, which was accepted by the Court, 
stated that another examination should be conducted, with an 
opinion as to whether the veteran has residuals of a back 
disorder related to an explosion and impact against a wall, 
as opposed to a lower back disorder attributable to the 
shrapnel wound.  

In compliance with the Court's order, while this case was in 
remand status, the veteran was afforded another orthopedic 
examination in March 1998.  The examiner reported that he 
reviewed the veteran's claims file and examined him.  In the 
remand of August 1997, the examiner was requested to offer an 
opinion as to whether it is at least as likely as not that a 
current back disorder, found on examination, was the result 
of an injury in March 1945, when the veteran was thrown 
against a wall.  The examiner was also requested to offer an 
opinion, if his opinion on the first question was negative, 
as to whether it is at least as likely as not that residuals 
of a shell fragment wound to the lumbar area sustained in 
March 1945 had aggravated a current back disorder.  



The examiner in March 1998 offered the opinion that "I 
cannot definitely establish any causal relationship between 
the described blast injury and mortar fragments that would 
cause the changes noted .  His symptoms are not specifically 
related to the injuries he sustained in 1945, either from the 
blast or the mortar fragments".  The Board construes the 
physician's response to be that the veteran's current low 
back symptoms are more than likely not related to the 
injuries which he sustained in 1945, either from the blast or 
from the mortar fragments.  

With regard to the three elements required to establish a 
well-grounded service connection claim, the Board finds that 
two elements have been satisfied, but the third element has 
not been satisfied.  

Competent medical evidence shows that the veteran does 
currently have a low back disorder.  The Board finds that the 
veteran's testimony and statements, with application of 
38 U.S.C.A. § 1154(b), establish that he did sustain an 
injury of some kind to his back, when thrown against a wall 
in March 1945, during combat, and that injury to his back was 
in addition to the service-connected shell fragment wound.  
However, the record does not contain a medical opinion that 
the veteran's current low back disorder is related to the 
injury in 1945 when he was thrown against a wall, and 
therefore the requirement of medical evidence of a nexus 
between the current disorder and the inservice injury has not 
been met.  38 U.S.C.A. § 5107(a); Velez, Epps, Caluza.  In 
this connection, the Board notes that Dr. Conley's March 1948 
report does not supply the required medical nexus.  Neither 
the VA examination report in May 1992, nor the VA examination 
report in March 1998 establish a nexus between a postservice 
low back disorder and the injury in March 1945.

Similarly, the veteran's claim is not well grounded under 
38 U.S.C.A. § 3.303(b) and Savage.  A chronic low back 
disorder in service and since service has not been 
demonstrated by competent evidence.  Furthermore, there is no 
medical evidence of 



a nexus between a current low back disorder, a condition 
observed in service, and claimed continuous postservice 
symptomatology.  

The veteran's statements and testimony do not serve to make 
his claim well grounded, because, as a layman, he is not 
qualified to offer an opinion on questions of medical 
diagnosis or medical causation.  See Espiritu v. Derwinski. 2 
Vet. App. 492, 494-5 (1992).

The Board recognizes that the claim of entitlement to service 
connection for a low back disorder, to include lumbosacral 
strain and degenerative disc disease, is being disposed of in 
a manner which differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically address 
the question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded-claim analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant notice may exist or 
could be obtained, which, if true, would make the claim for 
service connection for a low back disorder "plausible."  See 
generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 
1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for a low back disorder and the 
reasons why his claim has failed at this time.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).




ORDER

A well-grounded claim not having been submitted, service 
connection for a low back disorder, to include lumbosacral 
strain and degenerative disc disease, is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeal



